An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Ward on 2/25/2021.
The application has been amended as follows: 
1) Claim 1, on line 9, delete “source.” and replace with --source, wherein the main body has a base disposed beneath the fireplace firebox, the base includes a pair of holes formed in a front wall of the base, the pair of holes configured to receive at least one of forklift forks, slings, and straps for lifting and positioning the combination outdoor ventless fireplace and brick oven, wherein the holes are defined by a pair of box-iron channels connected to the framework assembly.--;
2) Claim 10, line 1, ‘Claim 9’ is replaced by --Claim 1--;
3) Claim 20, line 1, ‘Claim 19’ is replaced by --Claim 16--; and
4) Claims 7–10 and 19 are cancelled.
Allowable Subject Matter
Claims 1–6, 10–18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
An outdoor fireplace and brick oven assembly system, comprising an oven firebox suspended above a fireplace firebox, wherein a pair of holes formed in a 
The prior art or its combination does not disclose the novelty features mentioned above and cannot be modified without impermissible hindsight as it is claimed. 
Terminal Disclaimer
3)	The terminal disclaimer filed on 2/27/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  
Conclusion
4)	The prior art does not disclose the subject matter of the invention in a combination outdoor fireplace and brick oven.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 9, 2021